DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mamitsu et al (US 2006/0096299 hereinafter Mamitsu).
With respect to claim 1, Mamitsu (Figs. 1-5) teaches a semiconductor arrangement, comprising: a module having one or more semiconductor devices (11,12) thermally and electrically coupled to a heatsink (20,30), the heatsink being configured as a bus bar to electrically connect the one or more semiconductor devices (11,12) together to transmit power between the one or more semiconductor devices and the heatsink comprising one or more heat exchanging elements (83a,83b) to transfer the heat from the heatsink into the surrounding environment, wherein the semiconductor arrangement is immersed in a cooling medium for cooling the semiconductor arrangement. ([0067-0072] [0087] [0093]; The semiconductor devices are connected to 
With respect to claim 2, Mamitsu (Figs. 1-5) teaches the semiconductor arrangement according to claim 1, wherein the one or more semiconductor devices are semiconductor power devices. ([0079] the semiconductor chip is a power semiconductor element)
With respect to claim 3, Mamitsu (Figs. 1-5) teaches the semiconductor arrangement according to claim 1, wherein the one or more semiconductor devices comprise an IGBT, Silicon carbide (SiC) semiconducting switch devices, metal oxide semiconducting field effect transistors (MOSFETs), or power diodes. ([0079] the semiconductor device is an IGBT)
With respect to claim 4, Mamitsu (Figs. 1-5) teaches the semiconductor arrangement according to claim 1, wherein the one or more semiconductor devices are mechanically attached or bonded to the heat sink. ([0082-0086])
With respect to claim 5, Mamitsu (Figs. 1-5) teaches The semiconductor arrangement according to claim 1, wherein the heat exchanging elements comprise: fins, pin-holes, holes or slots of regular or irregular profiles. ([0149] the heat exchange elements are fins)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mamitsu in view of Woody et al (US 2010/0302733 hereinafter Woody) in view of Wang et al (US 2017/0012030 hereinafter Wang).
With respect to claim 6, Mamitsu (Figs. 1-5) the semiconductor arrangement modules according to claim 1 that can be used in an inverter, but fails to teach an inverter for converting DC to AC, comprising: one or more inputs for receiving one or more DC voltages; one or more outputs for outputting one or more AC voltages; a plurality of semiconductor arrangement modules according to claim 1 coupled to the one or more inputs and one or more outputs, the semiconductor arrangement modules being mounted to a Printed Circuit Board (PCB), the PCB providing electrical connections between the semiconductor devices, the one or more inputs and the one or more outputs; and. a housing for housing the plurality of semiconductor arrangement modules in a chamber within the housing, the housing comprising inlet and outlet ports in fluid communication with the chamber respectively for receiving and outputting a cooling medium, wherein the chamber is flooded with a cooling medium to cool the inverter.
Woody teaches an inverter for converting DC to AC one or more inputs (110,112) for receiving one or more DC voltages; ([0024])
one or more outputs (162) for outputting one or more AC voltages; ([0024])

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the semiconductor arrangement modules of Mamitsu in the inverter of Woody, as Mamitsu teaches the module can be used to improve inverter circuits, and Woody teaches an inverter circuit ready to be improved by higher functioning semiconductor modules.  See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Mamitsu in view of Woody fails to explicitly disclose the semiconductor arrangement modules being mounted to a Printed Circuit Board (PCB), the PCB providing electrical connections between the semiconductor devices, the one or more inputs and the one or more outputs.
Wang teaches a plurality of semiconductor structures (31), wherein the semiconductor structures are mounted on a Printed Circuit Board (PCB) (32), wherein the PCB provides electrical connections between the semiconductor devices. ([0030])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to mount the semiconductor modules of Mamitsu in view of Woody on a PCB as taught by Wang, as PCBs are well-known substrates for 
With respect to claim 7, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6, wherein the input DC voltages comprise a +DC input voltage and/or a -DC input voltage, and wherein the AC output comprises an AC phase output voltage. (Woody [0024])
With respect to claim 8, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6, wherein the each of the plurality of semiconductor arrangement modules has a longitudinal axis, and wherein each module is mounted on the PCB such that the longitudinal axes of the modules are parallel to one another.  (Fig. 3A, Woody Fig 8, Wang Fig. 4A)
With respect to claim 9, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 8, wherein the modules are arranged on the PCB so as to be symmetrical in at least one axis. (Fig. 3A, Woody Fig 8, Wang Fig. 4A)
With respect to claim 10, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to any one of claim 6, wherein the modules are electrically arranged to provide a three level T-type topology or a two level topology. (Wang [0054])
With respect to claim 11, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 10, wherein when configured as a three level T-type topology, the inverter comprises a second DC output at a DC/2 voltage. ([0054])
With respect to claim 12, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 10, wherein the electrical arrangement between the modules is configurable via one or 
With respect to claim 13, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 12, wherein the inverter comprises four modules arranged in a three level T-type configuration, and wherein the heatsink bus bars of two of the four modules are electrically connected together using a connector bar. ([0054] the modules are connected with the heatsink and the connector bar)
With respect to claim 14, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 13, wherein the heatsink bus bars of the second and third of the modules, located on the PCB between the first and fourth modules, are electrically connected together using the connector bar. ([0054] the heatsink bus bars are electrically connected to the connector bar)
With respect to claim 15, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 12, wherein the inverter comprises four modules arranged in a two level T-type configuration, and wherein the heatsink bus bars of a first group of two modules are electrically connected together using a first connector bar, and wherein the heatsink bus bars of a second group of two modules are electrically connected together using a second connector bar. ([0054] the heatsink bus bars of each module are electrically connected to the connector bars)
With respect to claim 16, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 15, wherein second and third of the modules are located on the PCB between the first and fourth modules, and wherein the heatsink bus bars of the first and third modules are electrically connected together using the first connector bar, and wherein the heatsink bus bars of the second and fourth modules are electrically connected together using the second connector bar. ([0054] the heat sink bus bars of each module are connected to the connector bars)
With respect to claim 17, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 10, wherein the inverter comprises three modules arranged in a three level T-type configuration, first and third of the modules being located on the PCB either side of the second module. ([0054])
With respect to claim 18, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6 comprising two or more pluralities of semiconductor arrangement modules, each of the two or more pluralities of semiconductor arrangement modules providing one phase of a multiphase output AC voltage. ([0024])
With respect to claim 19, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6, wherein the cooling medium is a dielectric cooling medium. (Woody [0030])
With respect to claim 20, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6 wherein the PCB and additional electrical and electronic components mounted on the PCB are located within the chamber and immersed in the cooling medium. (Woody [0041])
With respect to claim 21, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6 wherein the cooling medium is pumped so as to cause the medium to flow between the inlet port and the outlet port. ([0041] the coolant flows between the inlet and outlet)
With respect to claim 22, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6 wherein the inverter inlet port and outlet port are coupled to a cooling circuit comprising a heat exchanger, the heat exchanger for removing heat from the cooling medium. ([0022] a heat exchanger is used to remove heat from the coolant)
With respect to claim 23, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 22, wherein the output of the inverter is configured to power an electric motor, and wherein the cooling circuit is in fluid communication with a cooling circuit of the electric motor. (Woody [0002] [0033])
With respect to claim 24, Mamitsu (Figs. 1-5) in view of Woody in view of Wang teaches the inverter according to claim 6 wherein the output of the inverter is configured to power an electric motor. (Woody [0002] high-end motors in hybrid vehicles are necessarily at least partially electric motors, otherwise they would not be hybrid motors.  Further the use of an inverter circuit is applied to an electric motor is well-known in the art)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898